Title: To James Madison from Terah Jones and Others, 10 May 1813
From: Jones, Terah
To: Madison, James


Sackets Harbour May 10th. 1813
We the undersigned, officers of the 16th. Regt. UStates Infantry, beg leave respectfully to state—of the Captains originally organised to this Regt. was a Capt. Porter of N. Carolina who declined accepting, Captain William Davenport of the same State was then appointed in his stead, on enquiry being made a new appointment took place, it was explained to us that Government thought it no infringement on the rights of officers or deviation from the rules addopted by the President of the UStates respecting promotions in the army—to appoint again where Commission had not been regularly filled by acceptance of the persons selected, with this explanation we were perfectly satisfied, and been indefatigably employed endeavoring to qualify ourselves not only for the situations that we were originally placed in but such as the Rules adopted by Your Excellency respecting [“]promotions in the Army” might entitle us to.
With emotions of sincere regret and inexpressable mortification we learn that in defiance of the rules adopted by Your Excellency several Captains have been appointed to this Regt. from the rank of citizens, in place of Captains who resigned, what ever the merits of those Gentlemen in civil life was we will not presume to say, but we are bold to assert they possess at this time, no greater knowledge of military ta[c]tics than we did at the time of our being appointed, we therefore cannot consider them under the exception of “extraordinary cases” but view their appointment over our heads as a downright infraction of our rights as officers of the U States army, bottoming those rights on the very rules adopted by your Excellency in such cases. If Sir we are not to be promoted agreably to the adopted rules of Your Excellency to fill vacancies occationed by the casualties of the Regt to which we are attached, there can be but one conclusion ie we are deemed unworthy of that promotion: this conclusion being correct leaves but one alternative a resignation of the Commissions we now hold in the U States army, which we reluctantly tender but cannot hold as officers or men of honor if the injustice of which we complain is persisted in.
To you Sir we apply as the fountain of justice and the head of the military, for a redress of the wrongs of which we complain; your prompt interference will confirm us in the high sence we have ever entertained of the magnamity of your character; and we trust, while we are tenacious of our rights as officers you will find us ready and willing to sacrafice our lives in support of an administration we have ever venerated, and of the rights and liberties of our beloved Country
Terah Jones1 Lt U S Infantry[and ten others]
Extract of a letter from the se[c]retary of war in answer to a remonstrance of the officers of the 3d Regt Artillery. Dated April the 28th. 1813.
The principal was then debated in Senate and decided as it now stands and will continue to stand viz—that accidental vacancies be filled by promotions and that original vacancies be filled in such way as it may please the President and Senate.
